PCIJ_AB_43_PolishWarVessels_LNC_NA_1931-12-11_ADV_01_NA_01_FR.txt. 151

OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Ne pouvant me rallier aux conclusions de l’avis consultatif,
je crois de mon devoir de faire usage du droit conféré par
l’article 57 du Statut et de joindre à l’avis mentionné l'exposé
de mon opinion individuelle.

Placée comme vient de l'être la Cour, devant la requête du
Conseil de la Société des Nations, au moment où celui-ci est
en train de procéder à la solution définitive du problème de
l'accès et du stationnement des navires de guerre polonais à
Dantzig, je me permets de relever quelques éléments impor-
tants qui se dégagent du libellé même de la question posée

à la Cour.
Cette question est formulée de la façon suivante:

«Le Traité de paix de Versailles, Partie III, Section XI,
la Convention dantziko-polonaise conclue à Paris le
g novembre 1920, les décisions pertinentes du Conseil de
la Société des Nations et du Haut-Commissaire, conférent-ils

\

à la Pologne des droits ou attributions quant à l'accès
et au stationnement des navires de guerre polonais dans
le port et les voies d’eau de Dantzig? Dans l’affirmative,
quels sont ces droits ou attributions ? »

Il résulte de la manière dont la question est formulée, que

1° quant aux sources juridiques à consulter aux fins de
l'avis consultatif, deux d’entre elles se trouvent indiquées
avec une précision relative, pendant que les deux autres, et
notamment les décisions du Conseil ainsi que celles du Haut-
Commissaire, ne sont caractérisées que par le qualificatif de
« pertinentes », ce qui fait revenir à la Cour la tâche de
déterminer exactement celles qui, dans sa pensée, sont perti-
nentes, c’est-à-dire, qui ont été prises en vue de régler la
matière dont il s’agit ;

2° en ce qui concerne la substance ou le contenu soit des
droits, soit des attributions, la requête .du Conseil les a définis

27:
-152 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

N

uniquement par les mots: « quant a l'accès et au stationne-
ment des navires de guerre polonais dans le port et les
voies d’eau..de..Dantzig », sans spécifier d’une façon plus
détaillée les facultés que ces notions comportent ;

3° quant à l'objet même de l'avis demandé, celui-ci aura
‘à établir si les sources, ou une des sources, caractérisées sub
‘1°, ont conféré à la Pologne, en matière indiquée sub 2°,
quelques droits ou quelques attributions, et, le cas échéant,
lesquels.

_ En présence de la connexité qui existe entre ces trois
éléments, conditionnés en partie l’un par l’autre, et de l'intérêt
qu'il y aurait à préciser autant que possible ce qui me paraît
devoir constituer le point de départ des recherches de la Cour,
à savoir, le contenu exact de l'expression: « accès et sta-
tionnement des navires de guerre » — il me paraît nécessaire
d'examiner ce que les documents versés au dossier fournissent,
comme données positives, sur la substance des droits ou
attributions en question.

La terminologie, pour ainsi dire, officielle, contenait, au
début, deux termes employés simultanément, bien qu’en des
hypothèses différentes, par le Conseil de la Société des Nations :
ce furent « le point d'attache » visant spécialement les navires
affectés à la police maritime polonaise, et « le port d'attache »
conçu d'une façon plus générale en vue des navires de guerre.
La distinction a perdu tout intérêt depuis que le Conseil de
la Société des Nations, par sa résolution du 22 juin 1927,
a dirigé les deux problèmes sur la même voie. Dès le mois
de novembre 1927, l'appellation plus générale — et seule qui
soit pertinente — fut, par un accord de la Pologne et
de la Ville libre de Dantzig, remplacée, aux fins de négocia-
tions ultérieures, par celle d’« accès et de siationnement des
navires de guerre polonais dans le port de Dantzig ». C’est d'elle
aussi que s’est servi le Conseil dans sa requête du 19 sep-
tembre 1931, sauf à avoir intercalé après le mot: « ort »,
ceux: « ef les voies d’eau ».

La modification terminologique ne semblant comporter aucun
changement dans la substance même des droits éventuels,

28
153 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

cette dernière ne peut être mieux illustrée et précisée que par
la pratique de plus de dix années ayant son origine dans
l'accord conclu le 8 octobre 1921, sous les auspices de la
Société des Nations, par la Pologne et la Ville libre. Or,
suivant cette longue pratique, l'accès et le stationnement
susdits se traduisent pour les navires de guerre polonais en
abri, mouillage, ravitaillement, réparations, achat de diverses
matières, etc., opérations dont l'agent du Gouvernement
polonais a fourni à la Cour, pendant les débats oraux, une
description détaillée — opérations toutes d'ordre administratif
et de caractère économique, dont l’ensemble permet de qualifier
l’usage du port de Dantzig d'usage exclusivement pacifique,
impossible à confondre avec l'établissement d’une base navale,
expressément interdit.

C'est sur ces facultés constituant l’objet précis — et nulle-
ment vague et indéterminé — de l'accès et du stationnement
des navires de guerre polonais à Dantzig, que s’est porté
l'intérêt du Conseil de la Société des Nations, et cela sous
forme de déux procédures, engagées chacune sur un plan
différent : l’une, sur celui d’un modus vivendi provisoire ;
l’autre, sur celui d’une réglementation définitive. Toutes deux
— et chacune dans sa fonction particulière — méritent, au

point de vue juridique, d’être examinées.

II.

a) La réglementation à titre provisoire trouve, tout d’abord,
son expression dans l’accord polono-dantzikois, suggéré par le
président du Conseil de la Société des Nations au rer octobre
1921, et conclu par les deux Parties intéressées, en présence du
Haut-Commissaire, à la date du 8 octobre 1921. Le Conseil,
par sa résolution du 12 janvier 1922, en prit acte et en carac-
térisa la substance comme ayant en vue « de donner les
facilités et la sécurité nécessaires (safety and necessary harbour
facilities) aux navires de guerre polonais »; il en détermina
aussi la durée, en décidant que l'accord préliminaire restera
en vigueur tant que la question n’aura pas été examinée par
le Conseil.

La résolution citée peut dès lors être considérée, aux fins
de la procédure actuelle, comme une « décision pertinente » pour

29
154 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

autant qu’elle réglemente, en faisant sien l’accord des Parties,
l’accès et le stationnement des navires de guerre polonais dans
le port de Dantzig. En les réglementant, elle fait naître des
rapports juridiques particuliers se résolvant en attributions et
obligations respectives au profit ou à charge des Parties inté-
ressées ; de par la volonté concordante de la Pologne et de la
Ville libre de Dantzig, ainsi que par l'autorité du Conseil,
s’institue ainsi en 1921 un régime provisoire, sans doute, et,
hiérarchiquement, d'ordre dérivé et secondaire, mais un régime
juridique quand méme, dont la légitimité n’a pas été contestée
et dont le fonctionnement se prolonge jusqu'à nos jours.

Suivant cet accord, la Pologne se voit accorder « l'usage
du port de Dantzig », sauf à notifier au président du Sénat de
Dantzig le nombre des bâtiments qu’elle désire conserver dans
le port. De son côté, le président du Sénat s’oblige à ne
soulever aucune objection au séjour de ces bateaux dans le
port. Le Conseil du Port, enfin, doit fournir les emplacements
nécessaires. D’après une clause d’ordre formel, l’accord n’enga-
gera aucune des Parties en ce qui concerne tout accord
ultérieur, conclu éventuellement sur le sujet entre les deux
États, ou toute autre décision du Conseil.

b) La réglementation à titre provisoire trouva, par, la suite,
son expression dans une autre résolution du Conseil et dans
une décision du Haut-Commissaive — toutes deux portant la
date du 19 septembre 1931. Cette deuxième intervention des
organes de la Société des Nations eut lieu dans les circonstan-
ces suivantes : .

Lorsque — à la suite de la dénonciation, en 1927, de
Vaccord par la Ville libre, et de ses prolongations successives
en 1928 et 1931, d’une part, et de l'échec des négociations
en vue d’un nouvel accord, d’autre part — les deux Parties
allaient se trouver dans une situation sans base conventionnelle,
le Haut-Commissaire, dans son rapport supplémentaire du
. 20 août 1931, attira l’attention du Conseil sur les facheuses
conséquences susceptibles de se produire du fait de la nouvelle
divergence, et déclara croire interpréter son mandat dans le
sens «qu'il y a lieu de tout entreprendre pour prévenir et
pour éviter de telles conséquences » Le Conseil, y donnant

30
155 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

suite, adopta le 19 septembre 193r une résolution, d'après
laquelle :

«En attendant la décision définitive du Conseil à ce sujet,
le Haut-Commissaire est invité à établir un règlement provisoire.
Cet arrangement ne pourra en aucune manière préjuger du
règlement définitif de la question. »

En exécution de ce mandat, le Haut-Commissaire édicta
à la même date du 19 septembre 1931 un règlement provisoire.
Au point de vue formel, le nouveau règlement, œuvre du
mandataire du Conseil, se substitua entièrement à l'accord
conventionnel du 8 octobre 1921. — En ce qui concerne la
substance, le régime nouveau, actuellement en vigueur, conserve
tous les traits du régime précédent, sauf à s’être enrichi
d’une disposition interdisant l’envoi de patrouilles de marins.
à terre, et d’une clause d’arbitrage à l’avantage de la compé-
tence du Haut-Commissaire. Quant à la durée du régime
ainsi ordonné, la Pologne continuera à faire usage du port de:
Dantzig comme pendant ces dernières années, pour ses bâti-
ments de guerre, jusqu’à ce que la question de l'accès et du
stationnement ait été définitivement réglée par une décision
du Conseil de la Société des Nations.

L'intérêt de l'examen du régime provisoire — abstraction
faite de ce que cet examen est de droit, comme portant sur
des décisions pertinentes du Conseil et du Haut-Commissaire —
consiste, en outre, en ce qu'il permet :

1° de saisir, avec toute la précision désirée, le caractère de
l'usage du port pratiqué depuis plus de dix années par les
bâtiments de guerre polonais ;

2° d'apprécier à sa juste valeur l'intensité formelle des 1nter-
ventions des organes de la Société des Nations en cette matière ;

3° de faire constater l'orientation de la pensée du Conseil
invariablement dans le sens du maintien et de la continuation
du régime, sans que, à quelque moment que ce fût, celui-ci
fût considéré comme abusif ou contraire au droit en vigueur.

3r
156 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

ILE.

Avant de caractériser l’activité manifestée par le Conseil
dans la même matière sur le plan d’une réglementation défini-
tive, il est indispensable d’examiner préalablement les dispo-
sitions juridiques d'ordre supérieur qui régissent d’en haut
aussi bien les deux Parties intéressées pour ce qui concerne
leurs dyotis et obligations respectifs, que le Conseil lui-même
pour ce qui touche à sa propre compétence en affaires polono-
dantzikoises. Cela nous ramène de nouveau à la question
posée par le Conseil dans sa requête — question qui, sous
une forme plus précise et déterminée, se présente de la manière
suivante : |

L'accès et le stationnement des navires de guerre polonais — enten-
dus dans le sens d’usage administratif, économique et pacifique,
et se traduisant en facilités et sécurité nécessaires, accordées
à la Pologne par le règlement provisoire — se prétent-ils à être
considérés, en substance, comme faisant aussi l’objet de droits
d'ordre supérieur, droits à respecter par la Ville libre et par
le Conseil de la Société des Nations ? Peuvent-ils être compris
parmi ceux, particulièrement, qui ont été conférés à la Pologne
par les dispositions pertinentes du Traité de Versailles ?

- a) Dans l'absence d’une stipulation visant expressément le
cas dont il s’agit, et dans l’impossibilité évidente d’en trouver
une qui s'occupe d’une situation aussi étroitement délimitée,
force est de recourir aux principes très généraux de la Sec-
tion XI de la Partie IIT du Traité de Versailles, et spéciale-
ment et en premier lieu à celui de l’article 104, paragraphe 2.
Cet article confère à la Pologne, sans aucune restriction, le
libre usage et le service des voies d’eau (of all waterways),
des docks, bassins, quais et autres ouvrages sur le territoire
de la Ville libre nécessaires aux importations et exportations
de la Pologne, |
Considéré au point de vue de sa propre teneur, des termes
dont il se sert, et interprété littéralement, il me paraît couvrir
entièrement l'usage du -port précédemment défini:

1. Le bénéfice en est accordé à la Pologne, à l'État polonais
pris dans son ensemble, y compris sa population, ses sociétés

32
157 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

commerciales, le gouvernement, l'État comme personne morale.
Nulle discrimination n’est faite entre les bâtiments de guerre,
navires de commerce, bateaux de plaisance, barques de
pêcheurs. Les mots « sans aucune restriction », qui suivent ceux
de «la Pologne », indiquent qu'aucune réserve quant à la
personne du bénéficiaire éventuel n'a été introduite pour
limiter sous ce rapport la portée du principe.

2. Nulle restriction n’y est non plus faite en ce qui concerne
la nature de l'usage: « le libre usage et le service » couvrent
tout naturellement l'usage en question.

3. Quant à l'objet matériel du droit d’usage et du service,
il est indiqué par voie d’énumération et comprend les voies
d’eau, docks, bassins, quais et autres ouvrages nécessaires aux
importations et exportations de la Pologne. On a cru aper-
cevoir dans les derniers mots une restriction préjudiciable aux
bâtiments de guerre. Je ne saurais partager cette manière de
voir. Rien ne me paraît autoriser cette extension des effets des
mots qui spécifient l’objet de l'usage, et dont le but est

x

de soustraire à cet usage les établissements non nécessaires
à l'importation et à l'exportation, pour les faire réagir dans
un sens restrictif soit sur la nature même de l'usage, soit sur
le caractère particulier des bénéficiaires. Rien dans le libellé
du principe de l’article 104, paragraphe 2, ne permet d'en
rétrécir le sens par l’adionction des mots: « pour des fins
commerciales », ni même des mots: « d'ordre économique », encore
que, soit dit en passant, cette dernière expression couvrirait
dans l'espèce les opérations auxquelles se livrent dans le port
de Dantzig les bâtiments de guerre polonais.

Si, toutefois, la rédaction du texte faisait naître quelque
doute au sujet de son sens véritable, et qu’on ait recours à
une interprétation d’après l'esprit qui l'anime, l'appel aux
principes dirigeants, qui avaient dicté les articles 100 à 108
du Traité de Versailles, ne conduirait pas à une solution
différente. L'appel à ces principes ne se justifierait assurément
pas pour en déduire des conséquences contraires à ce qui
figure dans les articles pertinents; mais il se justifie pleine-
ment lorsque, en cas de doute, ses principes peuvent projeter
une lumière sur les textes dans lesquels ils devaient trouver
leur expression juridique adéquate. Telle me paraît être, dans
l'espèce, la fonction du principe du libre et sûr accès de la

33
158 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Pologne et de son corollaire : intention des Puissances d'établir
entre la Ville libre et la Pologne les relations les plus intimes.
Confronté avec eux, l'article ro4, paragraphe 2, ne peut
d'aucune façon être interprété dans un sens restrictif et
préjudiciable aux bâtiments de guerre polonais.

b) L'article 104, paragraphe 2, ainsi compris n’est cepen-
dant pas, pour la solution de l'affaire en cours, à être seul
pris en considération. La Section XI de la Partie HI du Traité
de Versailles contient aussi d’autres articles qui peuvent
être envisagés comme pertinents, et, notamment, les articles
102 et 103, lesquels ont pour objet de régler la question
de l'intégrité territoriale et de l'indépendance politique de
Dantzig, de Vautonomie de la population dantzikoise, ainsi
que de la sécurité de la Ville libre. C’est plus spécialement
l’article 102 qui me paraît devoir entrer en jeu — article qui
place la Ville libre sous la protection de la Société des Nations.

Le lien qui me paraît exister entre le droit de la Pologne
à l'accès et au stationnement de ses navires de guerre à Dant-
zig — droit basé sur l’article 104, paragraphe 2 — d’une
part, et l'exercice du droit de protection reconnu à la Société
des Nations par l'article 102, d'autre part, réside dans l’élé-
ment militaire des bateaux dont il s’agit en l'occurrence.
L'existence de cet élément, insuffisante en elle-même pour
priver la Pologne du droit de faire bénéficier ses bâtiments
de guerre des avantages particuliers de l’article 104, para-
graphe 2, apparaît, par contre, suffisante pour autoriser la
Société des Nations à faire valoir son droit de protection pour
autant que l'exercice des droits de la Pologne serait susceptible
de menacer la sécurité de la Ville libre. Autrement dit, la
Société des Nations, sans pouvoir nier ou détruire le droit
de la Pologne découlant de l’article ro4, paragraphe 2, a le
pouvoir d’en réglementer l'exercice et d'introduire dans cette
réglementation telle ou telle modalité jugée nécessaire en
vue de la sécurité de la Ville libre.

L'élément militaire des navires — non pertinent pour
linterprétation correcte de l’article 104, paragraphe 2 —
semble, au contraire, pertinent pour faire entrer en jeu l’arti-
cle 102 et pour déterminer, sur la base de celui-ci, les
conditions plus précises de l’application de l’article 104, para-
graphe 2. Les deux dispositions citées, dont l'une confère

34
159 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

certains droits à la Pologne, et dont l’autre, attributive de
compétence, fournit au Conseil de la Société des Nations la
base juridique pour en limiter, le cas échéant, l'exercice —
constituent à elles deux, d’après moi, le cadre juridique fonda-
mental dans lequel tout le problème actuel se trouve enfermé.

Il n’en est pas de même pour la Convention de Paris,
laquelle ne peut pas être considérée comme pertinente dans
la matière. La situation juridique des bâtiments de guerre
polonais lui est aussi étrangère que la question de la défense
de la Ville libre par la Pologne — question qui a été expres-
sément soustraite à son action. Aussi, ni par ce que la
convention dit, ni par ce qu’elle passe sous silence, n’est-elle
pas à même d’énerver l’action des deux articles pertinents
du Traité de Versailles. C’est à la lumière du jeu combiné
des deux articles précités qu'il devient possible de qualifier
au point de vue juridique l’activité du Conseil, et cela aussi
bien sur le terrain de son action à titre provisoire que de
celle à titre définitif. Sur deux plans différents, elle prend,
ici et là, le caractère d’actes de pure réglementation qui tire
son origine légale de l’article 102. Que le Conseil y procède
en son propre sein, ou qu'il recoure à l’arrangement amiable
entre les Parties, négocié sous son patronage, — la voie
choisie ne peut d’aucune façon modifier sa propre situation
juridique essentielle, telle qu'elle me paraît résulter du Traité
de Versailles.

IV.

Ayant déjà examiné son œuvre sur le plan de réglementation
provisoire, il ne me reste qu'à consacrer quelques observations
à son activité sur'le plan de réglementation définitive.

Entamée dès le 20 octobre 1920, interrompue le 12 janvier
1922, celle-ci fut reprise à nouveau le 19 septembre 1931.

Primitivement, la matière d'accès et de stationnement des
navires de guerre polonais fut rattachée sous l’appellation de
« port d’attache » à celle de la défense de la Ville libre par
la Pologne, et cela non seulement pour des raisons d'ordre
formel provenant de ce que les deux matières étaient du res-

sort de la Société des Nations en sa qualité de protectrice

35
»

16a OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

de Dantzig, mais aussi à raison de ce que l’une et l’autre
étaient envisagées en fonction du principe des liens intimes
à établir entre les deux pays. Matériellement, cependant, les
deux problèmes étaient distincts, étant donné que le mandat
éventuel de défendre la Ville libre visait des circonstances
extraordinaires, pendant que l'accès et le stationnement
(port d’attache d’alors) répondaient, au contraire, aux besoins
permanents de la Pologne.

Traitées conjointement à la session de juin 1921, elles
reçurent toutefois, dans la résolution du 22 juin 1921, des
solutions différentes et indépendantes l’une de l’autre.

Lorsque le Conseil, après avoir trouvé (dans le point 6
de sa résolution) pas nécessaire de prendre une décision au
sujet de la défense de Dantzig sur mer, prend toutefois posi-
tion (dans le point 7) à l'endroit de la question du port
d'attache et charge le Haut-Commissaire d'examiner le moyen
d’en créer un dans le port de Dantzig sans établir une base
navale, la décision ainsi prise marque assurément une étape
significative dans le développement graduel de l’œuvre de
réglementation. Mais, au point de vue strictement juridique, il
me parait difficile de découvrir dans le point 7 (comme du
reste dans tous les actes qui l’ont précédé, ainsi que dans ceux
qui l’ont suivi) rien qui s’écarte, en plus ou en moins, de la
notion de réglementation telle que je lai développée plus
haut. Si cette partie de la résolution ne peut pas, à mon
avis, être considérée comme pertinente dans le sens d’une
source originaire et primordiale des droits de la Pologne, elle
ne peut, d'autre part, être nullement invoquée pour mettre en
doute ou nier les mêmes droits. Sa valeur propre consiste
en ce qu’elle témoigne de la part du Conseil de sa ferme
intention de satisfaire, en deçà de la limite d’une base navale,
les demandes polonaises. La reprise à l'étude, après l'inter-
ruption de dix années, n’a pas, à mes yeux, de signification
différente.

x

Si, en résumé, il fallait formuler la réponse 4 la question
posée par le Conseil, je la dégagerais des considérations
ci-dessus exposées, dans les termes suivants :

36
161 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Le Traité de Versailles, par son article 104, paragraphe 2,
dûment interprété, confère en principe, à la Pologne, quant
à l'accès et au stationnement des navires de guerre polonais
dans le port et les voies d’eau de Dantzig, des droits lesquels
se trouvent, en substance, analogues aux attributions qui ont
été et demeurent accordées à la Pologne par les décisions
pertinentes du Conseil du 12 janvier 1922 et du 19 septembre
1931, ainsi que par la décision pertinente du Haut-Commis-
saire du 19 septembre 1931.

Toutefois, la réglementation des droits et attributions
ci-dessus mentionnés revient, de par l’article 102 du Traité de
Versailles, à la Société des Nations, pour autant que tel ou
tel usage du port par des navires de guerre polonais, autorisé
en principe par l’article 104, paragraphe 2, du Traité de
Versailles, serait susceptible de menacer la sécurité de la
Ville libre de Dantzig, mise sous la protection de la Société
des Nations.

(Signé) M. RosTworowskI.

37
